                                                                                         FILED
                          IN THE UNITED STATES DISTRICT COURT                            JUN 18 2O9
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       ELKINSDIVISION                             U.S DISTRICT COURT
                                                                                    ELKINS WV 26241
 DIANA MEY,

         Plaintiff,

v.                                                              Civil Action No. 5:18-cv-178
                                                                Judge Bailey
STAY SAFE ALERT, INC.,
MY MEDICAL ALERT, LLC,
ECOMM CONSULTING
CORPORATION, INC.,
dlb/aI IPS Leads,
d/b/a Senior Leads,

        Defendants.


                                PARTIAL FINAL DISMISSAL ORDER


        THIS DAY CAME the plaintiff, Diana Mey (“Plaintiff’), and the defendant, Stay Safe

Alert, Inc. (“Stay Safe”), by their respective counsel, and jointly announced to the Court that all

matters in controversy and claims by and between Plaintiff and Stay Safe have been fully

resolved.   Thereupon, Plaintiff and Stay Safe move this honorable Court to dismiss, with

prejudice, all claims by and between Plaintiff and Stay Safe.

        The Court being advised of the resolution of all claims by and between Plaintiff and Stay

Safe, the Court does hereby ORDER, ADJUDGE and DECREE that the claims by and between

Plaintiff and Stay Safe are DISMISSED, with prejudice, and that Stay Safe is DISMISSED as a

party to this matter.

        Additionally, Plaintiff advises the Court that all matters in controversy and claims by and

between Plaintiff and Ecomm Consulting Corporation, Inc., d/b/a IPS Leads. d/b/a Senior Leads

(“Ecomm”) have been fully resolved. Ecomm not having appeared in the case, Plaintiff pursuant
 to Rule 41 of the Federal Rules of Civil Procedure, hereby voluntarily dismisses all claims

 against Ecomm, with prejudice. The Court being advised of the resolution of all claims by and

between Plaintiff and Ecomm, the Court does hereby ORDER, ADJUDGE and DECREE that

the claims by and between Plaintiff and Ecomm are DISMISSED, with prejudice, and that

Ecomm is DISMISSED as a party to this matter.

          Plaintiff Stay Safe, and Ecomm shall each be responsible for their own attorney fees and

costs incurred in relation to this action.

          The Clerk is directed to send a certified copy of this order to all counsel and parties of

record.

          ENTERED THIS THE             DAY OF


                                                                        Preston Bailey

AGREED TO BY:


Is! Bryan N. Price
Michael Bonasso (WVSB #394)
Bryan N. Price (WVSB #8 846)
Flaherty Sensabaugh Bonasso PLLC
P. 0. Box 3843
Charleston, WV 25338-3843
Phone: (304) 345-0200
Facsimile: (304) 345-0260
Counselfor Defendant Stay Safe Alert, Inc.



Is! Benjamin M. Sheridan
Benjamin M. Sheridan (WVSB #11296)
Klein & Sheridan, LC
3566 Teays Valley Road
Hurricane, WV 25526
Phone: (304) 562-7111
Facsimile: (304) 562-7115
Counsel for Plaintjffs


                                                  2
